Title: From George Washington to Oliver Wolcott, Jr., 29 July 1795
From: Washington, George
To: Wolcott, Oliver Jr.


          
            Dear Sir
            Mount Vernon 29th July 1795
          
          I am obliged to you for the acct given, in your letter of the 27th of the meeting which was had in the State house yard, the saturday before; and such information as you may receive, & can rely upon, respecting the sentiments of the People of that city, and other places, relative to the treaty between this country & G. Britain I shall receive with satisfaction.
          It is an interesting subject; and to know the sense of the people generally on it, or that of cool & dispassionate men who are judges of the subject, without prejudice or partiality, would be very agreeable to me. With esteem & regard I am—Dr Sir Your Affecte
          
            Go: Washington
          
        